Citation Nr: 1608777	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  09-38 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel



INTRODUCTION

The Veteran had active military service in the Marines from June 1975 to May 1987 and in the Army from August 1987 to September 1995, so 20 plus years of total service.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The RO in Atlanta, Georgia, subsequently assumed jurisdiction over the claim and certified the appeal to the Board.

In July 2014, in support of this claim, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record, which is entirely electronic, so paperless, using "Virtual VA" and the Veterans Benefits Management System (VBMS).

In October 2014 the Board remanded this claim for further development, including especially to obtain a medical opinion on the determinative issue of whether the Veteran's current hypertension incepted during his service, within a year of his discharge, or is otherwise related or attributable to his service.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

There was compliance, certainly substantial compliance, with this remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Indeed, because of that additional development on remand, the Board now has the necessary evidence to adjudicate this claim.



FINDING OF FACT

The most probative (meaning the most competent and credible) evidence of record does not show the Veteran had hypertension during his service or to a compensable degree within a year of his discharge from service, or that his hypertension is otherwise the result of a disease, an injury or an incident of his service.


CONCLUSION OF LAW

The Veteran's hypertension was not incurred in or aggravated by his service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

This required notice was provided in May 2007, prior to initially adjudicating this claim in January 2008, so in the preferred sequence.  The notice duly apprised the Veteran of the type of evidence and information needed to substantiate this claim and of his and VA's respective responsibilities in obtaining this necessary supporting evidence.


As concerning the additional obligation to assist the Veteran with this claim, the claims file includes his service treatment records (STRs), post-service clinical records, and the statements from him personally in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not on file, but has found nothing suggesting there is any outstanding evidence needing to be obtained regarding this claim.

The Board also finds that an adequate examination and opinion have been obtained.  The claims file includes a February 2015 VA examination report specific to the Veteran's hypertension.  The medical opinion is predicated on his reported symptoms, clinical records, and clinical examination findings.  The examination report contains findings necessary to determine whether service connection is warranted, that is, whether his hypertension is related or attributable to his military service.  Adequate rationale has been provided, as well, which is where most of the probative value of an opinion is derived.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed concerning this claim and that no further development is required to comply with the duty to assist the Veteran in developing the facts and evidence pertinent to this claim.  Essentially, all available evidence that could potentially substantiate this claim has been obtained to the extent obtainable.

Legal Criteria

Establishing entitlement to service connection generally requires having competent and credible evidence of:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) nexus between the claimed disease or injury in service and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  


In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by his service record, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.   The term "chronic disease," whether as shown during service or manifesting to a compensable degree within a presumptive window following service, applies only to those disabilities expressly listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.


Analysis

In deciding this claim, the Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as concerning the claim.

The Veteran avers that he has hypertension (HTN) as a result of his service.  Specifically, he believes his hypertension is a result of the "wear and tear of [his] body" during 20 years in infantry, where the "stress level...is very high."  See March 2013 statement; see also Jan 2008 statement.  He also alleges that his HTN is related to posttraumatic stress disorder (PTSD).  See March 2013 statement.  But although this latter theory is predicated on the notion of secondary service connection, he has not established his entitlement to service connection for PTSD.  As such, service connection cannot be granted on a secondary basis for his hypertension inasmuch as the alleged underlying disorder, PTSD, has not itself been shown to be related or attributable to his service.  See 38 C.F.R. § 3.310(a) and (b) (permitting service connection on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

For VA rating purposes, hypertension means that the diastolic pressure is predominantly 90 mm Hg or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 mm Hg or greater, with a diastolic pressure of less than 90 mm Hg.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (2015).  Note (1) to DC 7101 explains that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The medical community has defined hypertension as high arterial blood pressure with a minimum threshold of 140 mm Hg for systolic blood pressure and 90 mm Hg for diastolic blood pressure.  See Duenas v. Principi, 
18 Vet. App. 512, 520 (2004) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (32nd Ed. 2012).

The first element of a claim for service connection is that there must be evidence of a current disability.  The evidence of record includes post-service treatment records showing a diagnosis of HTN since 2002.  See February 2009 clinical record.  Additionally, the formal diagnosis of HTN in 2002, as discussed in further detail below, was acknowledged by the examiner in the February 2015 VA examination report.  Thus, there is no disputing the Veteran has HTN, and that he at least has since 2002 or thereabouts, so the first element has been met because he has at least confirmed that he has this claimed disease.  There still has to be attribution of this disease to his military service, however, to in turn warrant the granting of service connection, and it is in this equally critical respect that the evidence is far less favorable to his claim.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or a disease incurred in service.").

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of a relevant injury or disease.  The Veteran and his representative aver that he had hypertensive blood pressure readings while on active duty.  See July 2014 Board hearing transcript, p. 9.  And as already alluded to, the Veteran avers that the physical nature of his position in the military resulted in his hypertension.

The Board has reviewed the STRs and identified more than 30 blood pressure (BP) readings during the Veteran's 20 years of service; the majority of these readings were taken while he was being treated for complaints related to fever, colds, infections, or pain.  Several readings were taken during enlistment or separation physicals, as well.  His enlistment examination report reflects a BP of 120/74, so within normal limits.  Slightly elevated or marginal BP readings of 140/100 (September 1982) and 130/90 (November 1982) are acknowledged during his time in the Marine Corps, but one must also consider that 12 other BP readings were within normal limits during that timeframe (September 1975, March 1976, April 1980, May 1983, September 1984, September 1984, October 1984, January 1985, February 1985, October 1985, June 1986, and December 1986).  Moreover, during his separation examination from the Marines in May 1987, the Veteran wrote, "I am in good health.  I am not on any medication."  See May 1987 Report of Medical History.  

During his rather immediately subsequent Army enlistment examination in June 1987, the Veteran denied high or low blood pressure.  See June 1987 Report of Medical History.  The June 1987 enlistment examination report reflects a BP of 100/70, so within normal limits.  See June 1987 Report of Medical Examination.  The Board acknowledges elevated BP readings of 130/100 (May 1988) and 154/88 (February 1995), as well as marginal readings of 120/88 (June 8, 1989) and 120/88 (October 25, 1991).  But the Board also sees 12 other BP readings that were within normal limits during his additional service in the Army (August 1987, November 1987, May 1989, May 1989, June 12, 1989, June 1990, March 1991, October 9, 1991, November 1991, November 1991, January 1992, and September 1992).  And upon separation from that service, his BP reading was 130/78, so again within normal limits.  See June 1995 Report of Medical Examination.  He did indicate that he had or had had in the past high or low blood pressure.  See June 1995 Report of Medical History.  

In sum, the Veteran's STRs do not reflect that he had hypertension while in service, meaning persistently elevated blood pressure.  Although there admittedly were times when his BP was marginal or even slightly elevated, there were far more occasions (comparatively speaking) when his BP was within normal limits.  The evidence reflects four elevated BP readings, two marginal BP readings, but more than twenty four BP readings within normal limits during his 20 years of service.  Notably, the readings taken upon enlistment and retirement, as opposed to those taken when treatment was sought for other illnesses or pain, are against such a finding of HTN.  Moreover, there was never a diagnosis of HTN during his service, even, as mentioned, accepting the occasional elevated or marginal BP reading.


The Board also has reviewed the Veteran's post-service treatment records during the period immediately following his service, which ended in September 1995.  A November 1995 clinical record reflects complaints of right eye irritation.  The recorded BP was 127/83, so within normal limits.  An April 1996 clinical record reflects complaints of dizziness and nausea that were made worse with movement.  The recorded BP was 121/70, so again within normal limits.  The assessment was acute dizziness, probably secondary to viral labrynthitis or benign positional vertigo.  An August 1996 clinical record reflects complains of dizziness after jumping on a trampoline.  The recorded BP was 144/88, so marginal.  The assessment was vertigo associated with trampoline usage.

In October 1996, so some thirteen months after service, clinical records reflect elevated BP readings of 149/105 and 147/107.  However, the evidence equally reflects normal or marginal BP readings shortly thereafter, beginning in November 1996 and continuing in December 1996, January 1997, September 1997, and December 1997.  Elevated BP readings were again noted in January 1999 (131/103) and June 1999 (130/94), but normal or at worst marginal BP readings were subsequently noted in clinical records dated in October 1999, June 2000, and March 2002.

The Veteran was formally diagnosed with hypertension and prescribed medication (hydrochlorothiazide) in October 2002.  Prior to his diagnosis of hypertension, clinical records from April and September 2002 reflect elevated BP readings.  Additionally, the September 2002 clinical record reflects that he reported weakness, dizziness, and headaches lasting for one or two minutes in duration for the previous five or six months.  He attributed those episodes to stress from working at a prison.

The final essential element to a service-connection claim is the required correlation ("nexus") between the current disability and the disease or injury in service.  But based on the most probative evidence, the Board finds this element has not been met.


As already mentioned, this claim was remanded by the Board in October 2014 for the purpose of obtaining an opinion regarding the etiology of the Veteran's hypertension, particularly insofar as its posited relationship with his military service.  An opinion was requested to determine whether it is as likely as not that his hypertension incepted during his service, within a year of his discharge, or is otherwise related or attributable to his service.  In making this important determination of causation, the examiner was asked to consider the Veteran's STRs, BP readings in service and after separation from service, and to comment on the Veteran's statement that his hypertension started as a result of the duties and responsibilities he had as an infantryman. 

In February 2015, following a review of the Veteran's claims file and an in-person examination, an examiner concluded the Veteran's hypertension was less likely than not incurred in or caused by an in-service injury, event, or illness.  This physician examiner acknowledged the Veteran had several documented elevated BP readings in service, but clarified "this does not give adequate evidence of (nor meet criteria for) a diagnosis of hypertension during military service or within a year of his separating from military service."  The examiner then goes on to explain:

"Intermittent elevations of blood pressures can occur for numerous reasons and does not necessarily indicate hypertension.  Unless there is a clear and persistent elevation in blood pressure the patient is not considered to have hypertension.  It is therefore less likely than not [th]at the veteran's hypertension was incurred/developed during military service or within the year of his leaving military service.  The veteran's development of hypertension as diagnosed in 10/2002 therefore at least as likely as not representing like event unrelated to military service.

While the veteran's asserts that hypertension started as a result of the duties he performed as a rifleman and infantryman, there is no medical evidence to support this contention.  Being a rifleman and/or infantryman in and of itself does not have medical evidence to show an increased risk of hypertension.  In reality, the amount of physical cardiovascular activity required of this position would actually give a protective effect against the development of hypertension as exercise has been medically proven to help to maintain a normal blood pressure."

In its review, the Board has considered the Veteran's assertions regarding the etiology of his HTN.  He is competent to report symptoms that come to him through his senses, but he has not been shown to have the experience, training, or education or expertise to render a competent medical opinion to diagnose or determine the etiology of his HTN, including insofar as when it incepted (during versus since his service, even beyond the one-year presumptive period.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As such, although the Board acknowledges his belief that his current HTN is the result of his military service, his statements concerning this are not competent, certainly not more so than the VA compensation examiner's clearly unfavorable opinion.  The Veteran's lay opinion is outweighed by the findings to the contrary by the VA examiner, a medical professional who considered the Veteran's statements regarding the history of this disease and the pertinent evidence of record and found against such a cause-and-effect relationship.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).  See also Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation such as the presence of varicose veins, but not with respect to determinations that are "medical in nature").


Additionally, the amount of time that passed between the conclusion of the Veteran's service and the first actual documented diagnosis, approximately seven years, tends to weigh against his claim on both direct and presumptive bases.  See Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology following the conclusion of his service and had failed to account for the lengthy time period following service during which there was no clinical documentation of the claimed disorder).  

The Board additionally has considered 38 C.F.R. §§ 3.307 and 3.309(a), specifically, whether the Veteran's HTN qualifies as a "chronic disease" that can be presumed to have been incurred in service, but finds that it cannot because it has not been shown to have initially manifested to the required compensable degree within a year of his discharge from service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As discussed above, the evidence does not reflect elevated BP readings until some 13 months after separation from service, so just beyond the 
one-year presumptive period, but also does not reflect persistently elevated BP suggestive of actual HTN until more recently, so even further removed from service.  Moreover, the minimum compensable rating of 10 percent for HTN requires diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; is the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  See 38 C.F.R. § 4.104, DC 7101.  In this particular instance this is not shown, especially the requirement of predominance, meaning far more often than not.  Furthermore, the evidence does not reflect continuing symptoms since service, but rather more than a dozen intervening BP readings that fluctuated between normal, marginal, and elevated for nearly seven years prior to the actual diagnosis of HTN in October 2002.


In sum, there is no competent and credible evidence of the required correlation ("nexus") between the eventual diagnosis of HTN and the relatively occasional elevated or marginal BP reading the Veteran had during his time in service.  There equally is not the required evidence that his HTN manifested to a compensable degree within a year of his separation from service to, in turn, warrant presuming it was incurred during his service, and no credible evidence of continuity of symptomatology since service to otherwise establish the required association between current disability owing to this disease and his service.  As such, service connection for HTN is not warranted.  And as the preponderance of the evidence is against this claim, for the reasons and bases discussed, the benefit-of-the-doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

The claim of entitlement to service connection for HTN is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


